Citation Nr: 0015751	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
spondylolisthesis L5-S1, currently evaluated at 40 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to January 
1989.

This appeal arises from the September 1994 rating decision 
from the Buffalo, New York Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
post traumatic spondylolisthesis, L5-S1, as 20 percent.  This 
appeal additionally arises from a November 1996 rating 
decision from the Buffalo, New York RO that denied the 
veteran's claim for entitlement to individual 
unemployability.

By rating decision in February 2000, the RO increased the 
evaluation for the veteran's service connected post traumatic 
spondylolisthesis L5-S1 from 20 percent to 40 percent. 

This case was remanded in December 1997 for further 
development.  The case was thereafter returned to the Board.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In this case, there is a notation in an April 1998 report 
from Faiz U. Khan, M.D., that the veteran was applying for 
Social Security Disability benefits.  The VA must obtain a 
copy of any medical records in the possession of the Social 
Security Administration (SSA), together with any 
administrative decision.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

After the abovementioned records have been obtained, another 
examination of the veteran should be ordered as the medical 
evidence of record does not adequately address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  When addressing functional loss, the 
provisions of VAOPGCPREC 36-97 (December 1997) must be taken 
into account.  This opinion provides that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Thus, it must be determined whether a 
higher rating is warranted under DC 5293 based on functional 
loss. 

The veteran reported that he has had recent treatment at the 
Sayre, Pennsylvania VA Medical Center.  Treatment records 
from this facility should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In addition, the United States Court of Appeals for Veterans 
Claims held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his increased rating claim 
for post traumatic spondylolisthesis, L5-S1.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the post traumatic 
spondylolisthesis L5-S1 in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the Sayre, Pennsylvania VAMC.  The 
veteran should also be requested to 
complete and submit an up-to-date 
employment statement, to include any 
self-employment.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
legible copies of any decision that 
awarded Social Security disability 
benefits to the veteran and any medical 
records in the possession of the SSA.  
All records must be associated with the 
claims folder.

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected post traumatic 
spondylolisthesis L5-S1.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
post traumatic spondylolisthesis L5-
S1 due to any of the following:  (1) 
pain on use, including flare ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.   

IV.  Finally, the examiner should 
discuss the effect of the service 
connected post traumatic 
spondylolisthesis, L5-S1, solely, on 
the veteran's ability to pursue 
substantially gainful employment, 
irrespective of advancing age.  If 
the examiner is unable to make any 
such determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected post traumatic 
spondylolisthesis L5-S1.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected post traumatic 
spondylolisthesis L5-S1.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


